DISSENTING OPINION BY
Judge PELLEGRINI.
I respectfully dissent from the majority’s holding that a school superintendent who occupies a statutory office for a term of years can be suspended without pay and without a hearing because that holding is at variance with the School Code.
On August 5,1998, the School District of McGuffey’s Board of School Directors (Board) elected Anthony E. Burger (Burger) as the District’s Superintendent for a five-year term due to expire August 4, 2003, and the parties entered into a five-year employment contract. After allegations of sexual harassment were made against him, an investigation conducted by a private attorney on behalf of the District indicated support for the allegations, and on November 2, 2000, the Board voted to set a formal dismissal hearing and, pending that dismissal hearing, suspended him without pay or benefits.
Burger then filed a complaint in mandamus and a motion for peremptory judgement seeking reinstatement and/or reinstatement of his salary and benefits. The Court of Common Pleas of Washington County (trial court) granted Burger’s motion for peremptory judgment rescinding the Board’s suspension of him without pay and restored any compensation and benefits owed to Burger under his employment contract because Section 1080 of the Public School Code of 1949 (School Code), Act of March 10, 1949, P.L. 30, as amended, 24 P.S. § 10-1080,1 did not authorize suspension without pay.
*669Reversing the trial court and while acknowledging that Section 1080 of the School Code provides the exclusive method for removal of superintendents and is silent with respect to suspension, the majority nonetheless goes on to hold that when “serious charges” of misconduct have been raised, a school district has an “inherent managerial prerogative” to suspend a superintendent of schools. I disagree with the majority’s holding for the following reasons because the School Code does not permit any disciplinary action resulting in the loss of pay without first holding a full blown due process hearing.
First, I disagree because there is no “inherent managerial authority” by a school board to suspend without pay a school superintendent. The General Assembly took away that inherent management authority when it enacted Section 1073(b) of the School Code, 24 P.S. § 10-1073, requiring that school superintendents be selected for a term of years, and once selected, their contracts are renewed for the same term of years unless another school superintendent is selected. It provides:
At a regular meeting of the board of school directors occurring at least one hundred fifty (150) days prior to the expiration date of the term of office of the district superintendent, the agenda shall include an item requiring affirmative action by five or more members of the board of school directors to notify the district superintendent that the board intends to retain him for a further term of from three (3) to five (5) years or that another or other candidates will be considered for the office. In the event that the board fails to take such action at a regular meeting of the board of school directors occurring at least one hundred fifty (150) days prior to the expiration date of the term of office of the district superintendent, he shall continue in office for a further term of similar length to that which he is serving.
By giving a school superintendent a term of office, the General Assembly, in effect, removed any “inherent managerial right” of the school board to take any action regarding a school superintendent not in accordance with what the School Code provides. By providing for a term of office for a school superintendent, the General Assembly wanted the school superintendent to have independence from the school board. By holding that a school board has an “inherent managerial right” to suspend for “serious” offenses2, will subject school superintendents from interference that it was the intent of the General Assembly, when it provided for a term of years, to vitiate.
Second, nowhere, as the majority admits, does the School Code give the right to a school board to suspend a school superintendent without pay and before a hearing. Section 1080 of the School Code provides that a district superintendent may be “removed from office, after hearing, by a majority vote of the board of school directors of the district, for neglect of duty, incompetency, intemperance, or immorality.” In Burns v. Uniontown Board of Directors, 748 A.2d 1263 (Pa.Cmwlth.2000), we held that Section 1080, *670which requires a hearing with notice and removal for one of the four reasons listed in that provision, is the only method by which a duly elected superintendent may be removed from office. In that case, the board of school directors did not follow the removal process required by Section 1080. Rather, the board voted at a special meeting to rescind the superintendent election and subsequent contract after the superintendent, Burns, had been duly elected to a new term with a new contract. In response, Burns filed an action in mandamus and a motion for peremptory judgment. Finding no immediate irreparable harm, the trial court denied Burns’ motion. On appeal, we reversed the trial court’s denial of mandamus, noting that a mandamus action was appropriate in that case because it involved the enforcement of a mandatory legal duty imposed on school authorities by the School Code, stating:
The harm sought to be repaired in the instant mandamus action is not merely repairing the breach of the contract between Superintendent and Board (as that relief is sought in the appeal at No. 2020 C.D. 1999) or the monetary remedies available under the tort claims. The relief of mandamus is, on the other hand, the relief afforded for the statutory breach in order to enforce the School Code’s provisions regarding election, setting compensation and enforcement of the duties of a duly elected superintendent.
748 A.2d at 1269.
Because a school district is an arm of the legislature and its authority springs only from legislative enactments, Giacomucci v. Southeast Delco School District, 742 A.2d 1165 (Pa.Cmwlth.1999), and nowhere in Section 1080 is a school district authorized to “suspend” a superintendent on any basis, the District erred in suspending Burger. Moreover, the District’s suspension of Burger without pay or benefits effectively resulted in a removal from office without a hearing.
Third, by saying that a school board has an “inherent managerial right” to suspend independent of Section 1080 of the School Code, even if that position was correct, would make that decision an administrative determination which is what the majority seems to suggest when it concludes that Burger is not entitled to mandamus relief because he has a complete and adequate statutory remedy for any personal or contractual wrongs under Section 752 of the Local Agency Law,3 including reinstatement and back pay. Ignoring that what Burger sought was relief against the District for its failure to follow the statutorily-mandated removal process as outlined in Section 1080 of the School Code and was not seeking relief from any personal or contractual wrongs, making mandamus the appropriate remedy, Burns,4 the school *671board would still be required to pay him until he received a full and complete due process hearing.
Section 553 of the Local Agency Law provides that:
No adjudication of a local agency shall be valid as to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to be heard. All testimony may be steno-graphically recorded and a full and complete record may be kept of the proceedings. In the event all testimony is not stenographically recorded and a full and complete record of the proceedings is not provided by the local agency, such testimony shall be stenographically recorded and a full and complete record of the proceedings shall be kept at the request of any party agreeing to pay the costs thereof.
2 Pa.C.S. § 553.
Fourth, and finally, the majority’s reb-anee on our Supreme Court’s decision in Rike v. Secretary of Education, 508 Pa. 190, 494 A.2d 1388 (1985) is misplaced. In that case, a teacher was accused of sexual harassment and following an investigation, the district superintendent recommended to the school board that the teacher’s contract be terminated. Following a full blown hearing before the school board, the school board found that the teacher committed acts of cruelty and immortality and, rather than terminating the teacher, suspended him without pay or other benefits for the remainder of the school year. Appealing that suspension, the teacher argued that the school board was without authority to impose a suspension after conducting a revocation hearing pursuant to Sections 1122 and 1127 of the School Code, 24 P.S. §§ 11-1122 and 11-1127. Rejecting that argument, our Supreme Court held that a school board’s authority to impose lesser forms of discipline than complete termination of a tenured teacher’s contract was beyond question. Rike does not apply to the facts of this case because the school teacher was given a full eviden-tiary hearing before the school board prior to any disciplinary action being taken, while Burger was suspended without pay or benefits before any hearing, not to mention that a teacher, unlike a school superintendent, is not given a term of office by the School Code.
For the foregoing reasons and based on our decision in Bums, I disagree with the majority’s holding that Burger had an adequate and exclusive remedy under Section 752 of the Local Agency Law to challenge the District’s failure to follow the removal process required by Section 1080 of the School Code. As noted in Bums, the District’s failure to follow the removal process required by Section 1080 is extraordinary in and of itself and, therefore, mandamus was a proper method to correct the District’s failure to comply with its mandatory duties under the School Code.
Accordingly, I respectfully dissent.
Judge SIMPSON joins.

. Section 1080 of the School Code provides: District superintendents and assistant district superintendents may be removed from office, after hearing, by a majority vote of the board of school directors of the district, *669for neglect of duty, incompetency, intemperance, or immorality, of which hearing notice of at least one week has been sent by mail to the accused, as well as each member of the board of school directors.


. Just by saying that a school board can suspend for only “serious” offenses is, in effect, amending the School Code because either a school board has the power to suspend or does not have the power to suspend under the School Code.


. Section 752 of the Local Agency Law provides:
Any person aggrieved by an adjudication of a local agency who has a direct interest in such adjudication shall have the right to appeal therefrom to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure).
2 Pa.C.S. § 752.


. In Burns, we held that there were no other adequate remedies available to a superintendent in such a situation, stating:
The actions of the re-organized Board to remove Superintendent by a mechanism other than expressly provided by law in the School Code is extraordinary in and of itself. The legislature apparently did not contemplate that a school board would ignore the removal processes it provided in the School Code and did not provide specific relief to a superintendent in this instance.
748 A.2d at 1269.